Fourth Court of Appeals
                                San Antonio, Texas
                                      April 22, 2019

                                   No. 04-18-00844-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                             v.

                   HOUSECANARY, INC. f/k/a Canary Analytics, Inc.,
                                 Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
      The Verified Motion Requesting Permission for Kalpana Srinivasan to participate Pro
Hac Vice is hereby GRANTED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court